Citation Nr: 1625988	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-42 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating greater than 10 percent for degenerative joint disease of the right knee (previously characterized as chondromalacia patella) from December 15, 2009 forward. 

(The issues of entitlement to service connection for disabilities of the left knee and low back are not yet ready for appellate review, and will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned in October 2014.  A transcript is of record. 

In a January 2015 decision, the Board granted a 10 percent rating for the Veteran's right knee disability prior to December 15, 2009, and denied entitlement to a rating greater than 10 percent for the entire period under review.  In an April 2016 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for partial remand (JMPR), vacated the Board's January 2015 decision to the extent it denied entitlement to a rating greater than 10 percent from December 15, 2009 forward, and remanded the case for further action consistent with the terms of the JMPR.  The Board's denial of a rating greater than 10 percent prior to December 15, 2009 was undisturbed and is no longer on appeal.  

Service connection claims for disabilities of the left knee and low back disability were remanded by the Board in January 2015.  These claims have not been recertified to the Board for appellate review; the record reflects that a VA examination and medical opinions were recently obtained in June 2016, but that the agency of original jurisdiction has not yet readjudicated the claims.  Accordingly, the Board will not address these claims at this time pending further action by the AOJ. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2016 JMPR, the parties agreed that a July 2011 VA examination report was inadequate as the examiner did not specify at what point the Veteran's right knee began during range-of-motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The parties also agreed that although the Veteran indicated that she had flare-ups, the examiner did not discuss the limitations of motion that would be present during a flare-up.  See id.  Accordingly, the JMPR concluded that a new VA examination should be performed that complies with Mitchell and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

A VA examination of the Veteran's knees was recently performed in June 2016 to address the issue of secondary service connection for the left knee and low back disabilities.  However, a review of this examination report shows that it is not sufficient in light of the JMPR, as the examiner did not specify at what point during range-of-motion testing the Veteran's right knee pain began.  A June 2015 VA examination of the Veteran's knees also does not contain this information.  Accordingly, a new VA examination must be performed that complies with the directives in the April 2016 JMPR.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any updated treatment records, including any VA treatment records, arrange for a new VA examination of the Veteran's right knee disability.  

In addition to all other pertinent clinical findings, the following must be included in the examination report: 
A. The examiner must specify at what point the Veteran's right knee pain begins during range of motion testing, both on initial and repeat testing.
B. The examiner must elicit from the Veteran a description of the frequency, duration, and severity of reported flare-ups, and provide an estimate of limitation of motion that would be present during a flare-up based on the Veteran's description and the examiner's own clinical assessment.  If the examiner is unable to make this estimate without resorting to mere speculation, the examiner must explain why such an estimate cannot be provided based on the available information. 

2. Then, review the VA examination report to ensure it complies with the above remand directives.  If not, it must be returned to the examiner for corrective action.

3. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




